 

 

 

 

 

 

|
I The Honorable Marsha J. Pechman
2
3
4
5
6
7
UNITED STATES DISTRICT COURT
8 WESTERN DISTRICT OF WASHINGTON
9 FLATIRON WEST, INC., a Delaware
10 Corporation, No. 2:19-cv-00201
Plaintiff,
I STIPULATED JUDGMENT AND
D Vv. [PEORQSED] ORDER
PTS SURVEYING INC., an Oregon
13 Corporation,
14 | Defendant.
15
STIPULATION
16
Plaintiff Flatiron West, Inc. (“Flatiron”) and Defendant PTS Surveying Inc. (“PTS”), by
17
and through their attorneys of record, hereby stipulate and agree to entry of the following
18
judgment in this action in favor of Flatiron without any adjudication of any issue of fact or law.
19
The parties have entered into this Stipulated Judgment freely and without coercion.
20
I. JUDGMENT SUMMARY
2]
Judgment Creditor: Flatiron West, Inc.
22
Creditor’s Attorney: Michael P. Grace
23 Evan A. Brown
Groff Murphy, PLLC
24 300 East Pine Street
35 Seattle, WA 98122
Judgment Debtors: PTS Surveying Inc.
26
Total Amount of Judgment: $1,828,721.00
STIPULATED JUDGMENT AND [PROPOSED] ORDER - Page 1 GROFF MUReny PLLC

SEATTLE, WASHINGTON 98122
(206) 628-9500

33413 009 dm04dz012s Facs mice: (206) 628-9506

 

 
oT Oo S&F ND

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

 

 

 

ii.
1. For Flatiron’s First Cause of Action (Breach of Contract); Second Cause of
Action (Professional Negligence); and Third Cause of Action (Indemnity), the Court enters
judgment in favor of Flatiron in the amount of $1,828,721.00.
2. PTS’s First Claim for Relief (Breach of Contract); Second Claim for Relief
(Breach of Contract); Third Claim for Relief (Breach of the Duty to Disclose); and Fourth Claim
for Relief (Violation of Prompt Payment Act) against Flatiron are DISMISSED, with prejudice.

3. All parties shall bear their own costs and fees in this matter, including attorney

fees.

DATED this 22nd day of March, 2021.

GROFF MURPHY PLLC

s/ Evan A. Brown

Michael P. Grace, WSBA #26091
Evan A. Brown, WSBA #48272

300 East Pine Street

Seattle, WA 98122

T: (206) 628-9500/FX: (206) 628-9506
E: merace«eroffmurphy.com

E: ebrown‘@vroffmurphy.com

Attorneys for Plaintiff Flatiron West, Inc.

STIPULATED JUDGMENT AND [PROPOSED] ORDER - Page 2

33413 009 dm04dz012s

 

JUDGMENT

OLES MORRISON RINKER & BAKER
LLP

 

8/ Eric P. Forner

Meghan A. Douris, WSBA #44495
Eric P. Former, WSBA #49264

701 Pike Street, Ste. 1700

Seattle, WA 98101

T: 206-623-3427

E: douris'a@oles.com

E: forner@oles.com

Attorneys for Defendant

 

GROFF MURPHY PLLC
300 East Pine
SEATTLE, WASH'NGTON 98122
(206) 628-9500
Facsiitce: (206) 628-9506
10
11
12
13
14
15
16
17
18
19
20
2]
22
23
24
25
26

 

 

 

 

Presented by,

GROFF MURPHY PLLC

s/ Evan A. Brown _
Michael P. Grace, WSBA #26091
Evan A. Brown, WSBA #48272

300 East Pine Street

Seattle, WA 98122

T: (206) 628-9500/FX: (206) 628-9506
E: merace@eroffmurphy.com

E: ebrown/a@)zroffmurphy.com

 

Attorneys for Plaintiff Flatiron West, Inc.

OLES MORRISON RINKER & BAKER LLP

S/ Eric P. Forner

Meghan A. Douris, WSBA #44495
Eric P. Forner, WSBA #49264

701 Pike Street, Ste. 1700

Seattle, WA 98101

T: 206-623-3427

E: douris‘@oles.com

E: fornerd@ioles.com

Attorneys for Defendant

STIPULATED JUDGMENT AND [PROPOSED] ORDER -— Page 3

33413 009 dm04dz012s

GROFF MURPHY PLLC
300 East Pine
SEATTLE, WASH: NGTON 98122
(206) 628-9500
Facsimicé: (206) 628-9506

 

 
Oo © NN NW

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

 

 

CERTIFICATE OF SERVICE

| hereby certify that I caused to be served the forgoing document the counsel(s) of record

listed below:

Meghan A. Douris, WSBA NO. 44495
Eric P. Forner, WSBA No. 49264
Oles Morrison Rinker & Baker LLP
701 Pike Street, Ste. 1700
Seattle, WA 98101
T: 206-623-3427
E: douris@oles.com

forner@oles.com

 

Attorneys for Defendant

O Email

O Regular Mail

O Legal Messenger
x] ECF

DATED this 22"4 day of March, 2021, at Seattle, Washington.

GROFF MURPHY, PLLC

s/ Sopheary Sanh

Rachel Leigh, Legal Assistant
rleigh@groffmurphy.com
Sopheary Sanh, Legal Assistant

ssanh(@)eroffmurphy.com

STIPULATED JUDGMENT AND [PROPOSED] ORDER — Page 4 GROFF MURPHY PLLC

33413 009 dm04dz012s

300 East PINE
SEATTLE, WASH.NGTON 98122
(206) 628-9500
Facsiaie! (206) 628-9506

 
